t c no united_states tax_court thomas w roberts petitioner v commissioner of internal revenue respondent docket no 1991-o1l filed date r’s appeals officer a issued a notice of deter- mination to p in which that officer determined to proceed with collection with respect to p’s taxable_year in making that determination a relied on form_4340 certificate of assessments payments and other specified matters form a provided to pa copy of that form with the notice_of_determination but did not provide to him a copy of form 23c assessment certificate--summary record of assessments form 23c r has for a number of years been engaged in making a transition in r’s assessment procedure from the general use of a manually prepared form 23c to the general use of a computer-generated revenue accounting control system racs report racs o06 held r’s use of the computer-generated racs instead of the manually prepared form 23c in making an assessment with respect to p’s taxable_year did not constitute an irregularity in r’s assessment proce- dure held further r made a valid assessment with -- - respect to p’s taxable_year held further for purposes of complying with sec_6330 i r c it was not an abuse_of_discretion for a to have relied on form_4340 to verify r’s assessment with respect to p’s taxable_year see 115_tc_35 held further any inability of p before or at r’s appeals_office hearing to examine form sec_23c and and to cross-examine witnesses did not constitute an abuse_of_discretion see 118_tc_162 davis v commissioner supra held further r did not abuse r’s discretion in deter- mining in the notice_of_determination to proceed with collection with respect to p’s taxable_year held further p is required to pay a penalty under sec_6673 i r c thomas w roberts pro_se joanne b minsky for respondent opinion chiechi judge this case is before the court on the parties’ cross-motions for partial summary_judgment ’ we shall ‘both petitioner and respondent incorrectly characterized their respective motions as motions for summary_judgment in those motions the parties address only the following two of the three allegations of error in the petition a the appeals officer failed to get proper verifica-- tion from the secretary that the service met the requirements of any applicable law or administra- tive procedure as required by sec_6330 cfr dollar_figure20- t e and sec_301 t e b the appeals officer failed to furnish requested documentation prior to the hearing and refused to continued - - deny petitioner’s motion for partial summary_judgment peti- tioner’s motion and we shall grant respondent’s motion for partial summary_judgment respondent’s motion background the record establishes and or the parties do not dispute the following petitioner resided in winter park florida at the time he filed the petition in this case petitioner filed a federal_income_tax tax_return return for his taxable_year which showed dollar_figure as the tax due for that year when petitioner filed his return he did not pay the amount of tax due shown in that return on date petitioner made the following request date request with respect to his taxable_year by letter to the disclosure_office disclosure_office of the internal_revenue_service irs please provide a copy of the actual duly signed and certified form 23-c certificate of assessments as per sec_301 6203-land sic internal_revenue_manual for thomas w roberts a natural_person for the year a current copy of a sample form continued furnish the requested documentation at the due process hearing that petitioners sic requested the parties do not address in their respective motions the following remaining allegation of error in the petition c these failures resulted in the petitioner’s inability to examine documents and to cross examine witnesses against him we shall however address that allegation below - - c is attached do not send a racs report or an indi- vidual master_file as these are not responsive to this request as this request is placed under an act of congress the privacy_act it supersedes any agency policy preventing the disclosure of the signed assess-- ment on date the disclosure_office sent a letter date disclosure_office letter to petitioner in response to his date request that letter stated in pertinent part in your letter you requested a copy of form 23-c for the tax_year all 23-c assessment documents would be available only from the service_center where the assessment was made in your case however there have been no assessments other than the processing of your tax_return plus penalty and interest we are enclosing a transcript for your reference on date respondent issued to petitioner a final notice_of_intent_to_levy with respect to petitioner’s taxable_year final notice_of_intent_to_levy thereafter ona date not disclosed by the record petitioner requested a hearing with the irs appeals_office appeals_office with respect to that notice on date the appeals_office held a hearing with petitioner with respect to the final notice_of_intent_to_levy on date the appeals_office issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination with respect to petitioner’s taxable_year that notice stated in perti- nent part --- - to the best of my the appeals officer’s knowledge with the information available to me i have determined that the collection_division has followed all applic-- able laws policies regulations and procedures assessments were made and notice_and_demand for payment of the taxes under irc dollar_figure a were sent to the taxpayer’s last known ad- dress along with publication your rights as a taxpayer you neglected or refused to pay the tax per irc dollar_figure a lien in favor of the united_states upon all property and rights to prop- erty was created letter final notice notice_of_intent_to_levy and notice of your right to a hear- ing was sent to the sic you along with publication understanding the collection process in accordance with sec_6330 mr roberts you were informed by the court and chief counsel’s office that your argument regarding the perceived lack of a valid summary record of assessment is not valid during your hearing you offered no proof that the assessment document is flawed in any manner we have enclosed form_4340 certificate of assessments and payments for the year your claim that revenue_officer colt in sic not an employee of irs and has not been issued a bond that is required by the statutes at large has no relevance to this proceeding and has been previously answered by the disclosure_office your concern that the actions of the collection divi- sion are unduly intrusive was weighed against the service’s responsibility to apply the tax law fairly to all mr roberts you voluntarily filed the return and reported your taxable_income you now refuse to pay the balance owed our records indicate that you have not filed a tax_return since enforcement action is fully warranted in this case you chose not to offer collection alternatives at this time - - the appeals officer relied on form_4340 certificate of assessments payments and other specified matters form in making the statement in the notice_of_determination that assessments were made the appeals officer provided a copy of that form to petitioner with the notice_of_determination form_4340 that respondent provided to petitioner set forth inter alia petitioner’s name the date of assessment the character of the liability assessed the taxable_period and the amounts assessed discussion a partial summary adjudication may be made that does not dispose_of all the issues in a case if it is shown inter alia that there is no genuine issue of material fact with respect to the question s on which partial summary adjudication is sought rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there is no genuine issue of material fact regarding the ques-- tions raised in petitioner’s motion and in respondent’s motion the validity of the underlying tax_liability for is not at issue in this case consequently we shall apply an abuse-of- discretion standard 114_tc_604 all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated all section refer- ences are to the internal_revenue_code in effect at all relevant times - jj - 114_tc_176 according to petitioner petitioner’s motion addresses only one error the non-existence of an assessment with respect to petitioner’s taxable_year in support of his contention that respondent did not make an assessment with respect to that year petitioner points out that the appeals officer acknowl- edged that there is no 23c document in petitioner’s case and that in making the assessment with respect to petitioner’s taxable_year respondent did not use form 23c assessment certificate--summary record of assessments form 23c but instead used a computer and a computer-generated report known as revenue accounting control system racs report racs we disagree that petitioner’s motion addresses only the non-existence of an assessment as discussed supra note petitioner’s motion addresses two of the three allegations of error in the petition according to petitioner respondent’s internal_revenue_manual irm requires that in making an assessment of tax respondent use form 23c signed by an authorized official to support that contention petitioner relies on what he identifies as irm sec_3 date which he quotes in petitioner’s motion as follows all assessments must be certified by signature of an authorized official on the summary record of assessment form 23c assessment certificate-summary record of assessments a signed summary record of assessment authorizes issuance of notices and other collection actions refer to irc regulation sec_301 sic -petitioner also contends that the disclosure_office admit- ted that respondent made no assessment with respect to peti- tioner’s taxable_year when that office stated the following continued --- - as we understand petitioner’s position he is arguing that because respondent used a computer and racs instead of form 23c to make an assessment with respect to petitioner’s taxable_year he has shown an irregularity in respondent’s assess-- ment procedure with respect to that year that is because according to petitioner respondent’s failure to use form 23c to make an assessment with respect to petitioner’s taxable_year means that there was no signed summary record of assessment as required by sec_6203 and sec_301_6203-1 proced admin regs and consequently no assessment or at least no valid continued in the date disclosure_office letter in your case however there have been no assessments other than the processing of your tax_return plus penalty and interest we reject peti- tioner’s unfounded reading of that sentence the sentence in guestion plainly indicates that respondent assessed the tax due shown in petitioner’s return for as well as a penalty and interest with respect to that year sec_6203 provides inter alia that an assessment is to be made by recording the liability of the taxpayer in accordance with prescribed rules or regulations sec_301_6203-1 proced admin regs provides in pertinent part the assessment shall be made by an assessment officer signing the summary record of assessment the summary record through supporting records shall provide identification of the taxpayer the character of the liability assessed the taxable_period if applicable and the amount of the assessment if the taxpayer requests a copy of the record of assessment he shall be furnished a copy of the pertinent parts of the assessment which set forth the name of the taxpayer the date of assessment the character of the liability assessed the taxable_period if applicable and the amounts assessed --- - assessment by respondent with respect to that year having shown what petitioner maintains is an irregularity in respon- dent’s assessment procedure with respect to his taxable_year petitioner further argues that the appeals officer’s reliance on form_4340 to verify that respondent made a valid assessment with respect to that year does not satisfy the re- quirements of sec_6330 that the appeals officer obtain verification that the requirements of any applicable law or administrative procedure have been met ’ we reject petitioner’s position as petitioner is aware from lester v united_states no ma adv no 1078m d n m date which he cites in petitioner’s motion and in petitioner’s response to respondent’s motion respondent has for a number of years been engaged in making a transition in respondent’s assessment procedure from the general use of a manually prepared form 23c to the general use of racs while not altogether clear petitioner may also be arguing that respondent’s assessment with respect to petitioner’s taxable_year may not be valid because he did not receive certain documentation to which he is entitled under sec_6203 and sec_301_6203-1 proced admin regs respondent provided peti- tioner with a copy of form_4340 with the notice_of_determination that form set forth inter alia petitioner’s name the date of assessment the character of the liability assessed the taxable_period and the amounts assessed we conclude that petitioner has received the documentation to which he is entitled under sec_6203 and sec_301_6203-1 proced admin regs see 3_f3d_1297 9th cir that the appeals officer provided petitioner a copy of form_4340 with the notice_of_determination does not constitute an abuse of discre- tion see 118_tc_162 -- - see also eg kruger v united_states aftr 2d pincite7 ustc par big_number at big_number d nev leier v dept of treasury irs aftr 2d pincite- m d fla tsimbidis v irs aftr 2d pincite1 e d va nothing in the law supports and we reject what we understand to be petitioner’s position that ‘pertinent portions of the current irm relating to respon- dent’s assessment procedure describe respondent’s use of racs o06s in that procedure irm sec_3 date entitled summary record of assessments racs report outlines the procedure for producing the summary record of assessments racs and requires that such document be signed by the assessment officer on the date the assessment is made irm sec_3 b irm sec_3 generally provides that when the computer system that produces the racs o06 1s unavailable the submission processing center will manually prepare a form 23c assessment certificate summary record of assessment see also irm sec_3 date outlining procedures for use of form sec_23c in certain other circumstances the current irm provides that whether the assessment is made manually on form 23c or by the computer- generated report racs both documents are considered to be a summary record of assessment and both documents are required to be signed by an assessment officer in accordance with sec_301_6203-1 proced admin regs the irm section on which petitioner relies in petitioner’s motion does not appear in the current irm we note that the assessment procedure described in the current irm is consistent with the following description of respondent’s assessment procedure that according to petitioner the appeals officer gave petitioner at the appeals_office hear- ing it is in a case where there’s maybe a jeopardy_assessment and it’s a manual assessment for that day the old form which is a piece of paper that say sec_23c on the bottom the form 23c document is used but normal assessments are made by computer and we call this listing that comes out racs respondent’s use in respondent’s assessment procedure of racs o06 instead of form 23c to make an assessment with respect to petitioner’s taxable_year does not comply with the require- ments of sec_6203 and sec_301_6203-1 proced admin regs on the record before us we find that respondent’s use of racs instead of form 23c in making an assessment with respect to petitioner’s taxable_year did not constitute an irregularity in respondent’s assessment procedure on that record we agree with respondent’s position in respondent’s motion and we find there was no irregularity in respon- dent’s assessment procedure with respect to petitioner’s taxable_year respondent made a valid assessment with respect to that year and for purposes of complying with sec_6330 1t was not an abuse_of_discretion for the appeals officer to have relied on form_4340 to verify respondent’s assessment with respect to that year see davis v commissioner we also reject petitioner’s apparent attempt to dictate how respondent implements the requirements of sec_6203 and sec_301_6203-1 proced admin regs in this connection peti- tioner stated in petitioner’s date request to the irs disclosure_office please provide a copy of the actual duly signed and certified form 23-c certificate of assessments as per sec_301_6203-1 do not send a racs report or _ an individual_master_file as these are not respon- sive to this request emphasis added 115_tc_35 on the record before us we reject the first and second allegations of error in the petition we turn now to the third allegation of error in the petition regarding petitioner’s alleged inability to examine documents and to cross examine witnesses against him although the tn davis v commissioner t cc we held that absent a showing by the taxpayer of an irregularity in respondent’s assessment procedure it was not an abuse of discre- tion for the appeals officer to have relied on form_4340 for purposes of complying with sec_6330 id pincite that is because form_4340 provides presumptive evidence that the commis-- sioner of internal revenue commissioner has validly assessed a tax e g 871_f2d_1015 11th cir davis v commissioner supra pincite after we decided davis we held that it was not an abuse_of_discretion for the appeals officer to have relied on certain computer--generated transcripts for purposes of complying with sec_6330 e g howard v commissioner tcmemo_2002_ kuglin v commissioner tcmemo_2002_51 mann v commis-- sioner tcmemo_2002_48 sec_6330 does not require the commissioner to rely on a particular document to satisfy the verification requirement imposed by that section e g lindsey v commissioner tcmemo_2002_87 kuglin v commissioner supra we note that petitioner represented the taxpayer in davis v commissioner supra and that in 117_tc_183 we observed we note that the petition in this case lunsford v commissioner supra is essentially the same as the petition filed with this court in 115_tc_35 this is not surprising since the petition was filed by thomas w roberts who also filed the petition for the taxpayer in the davis case mr roberts was disbarred from practice before this court on date and was removed as peti- tioners’ counsel on date lunsford v commissioner supra pincite n parties do not address that allegation in their respective motions we shall dispose_of that matter at this time that is because we conclude that as a matter of law there was no abuse_of_discretion regardless whether petitioner had the opportunity before or at the appeals_office hearing to examine the document that he requested e form 23c and the document that the appeals officer provided to petitioner with the notice_of_determination ie form or to cross-examine wit- nesses see 118_tc_162 davis v commissioner supra pincite based on our examination of the entire record before us we find that respondent did not abuse respondent’s discretion in determining in the notice_of_determination to proceed with collection with respect to petitioner’s taxable_year in respondent’s motion respondent requests that the court require petitioner to pay a penalty to the united_states pursuant to sec_6673 sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty in an amount not to exceed dollar_figure whenever it appears to the court that inter alia a proceeding before it was instituted or maintained primarily for delay sec_6673 a or the taxpayer's position in such a proceeding is frivolous or ground- see also lindsay v commissioner tcmemo_2001_285 watson v commissioner tcmemo_2001_213 wylie v commis-- sioner tcmemo_2001_65 less sec_6673 b in 115_tc_576 we issued an uneguivocal warning to taxpayers concerning the imposi- tion of a penalty under sec_6673 on those taxpayers who abuse the protections afforded by sec_6320 and sec_6330 by instituting or maintaining actions under those sections primarily for delay or by taking frivolous or groundless positions in such actions in the petition and in petitioner’s motion and his response to respondent’s motion petitioner is raising we believe primarily for delay arguments and contentions that we have previously rejected thereby causing the court to waste its limited resources we shall impose a penalty on petitioner pursuant to sec_6673 in the amount of dollar_figure we have considered all of the arguments and contentions that petitioner advances in petitioner’s motion and petitioner’s response to respondent’s motion which are not discussed herein and we find them to be without merit and or irrelevant on the record before us we shall deny petitioner’s motion and we shall grant respondent’s motion ‘2petitioner is well aware of the court’s views regarding the allegations of error that he raised in the petition they are essentially the same allegations that he raised as the representative for the taxpayer in davis v commissioner supra and for the taxpayer in wylie v commissioner supra to reflect the foregoing an order denying petitioner’s motion and granting respondent’s motion and decision for respondent will be entered
